number release date index number ---------------------- -------------- ------------------------ - - - person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-150796-03 date april re -------------------------------------------- legend grandparent ------------------------ ---------------------------------------- grandparent ----------------------- ---------------------------------------- son ---------------------------------- daughter-in-law ---------------------- grandson ------------------------------------ trust -------------------------------------------------------------------- --------------------------- sub-trust ---------------------------------------------- ----------------------------------- sub-trust ------------------------------------------ ---------------------------------- date -------------------------- date ---------------------- date ------------------- date ---------------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- amount ---------- law firm ----------------------------------------------- accounting firm -------------------------------------- accountant -------------------------- this is in response to a letter from your authorized representative dated march dear ---------------- and prior correspondence requesting an extension of time under sec_301 of the procedure and administration regulations to make an allocation of generation- skipping transfer gst tax exemption facts the facts and representations submitted are summarized as follow grandparent created trust on date for the benefit of son daughter-in-law and grandson grandparent contributed amount to trust at that time article first section dollar_figure of trust permits the trustee to receive as part of article first section dollar_figure of trust provides that the trustee has the discretion to distribute income and principal to son daughter-in-law and grandson as the trustee in the trustee’s sole and absolute discretion deems necessary for their health education support and maintenance section dollar_figure provides that trust shall terminate upon the death of the last to die of son and daughter-in-law at termination trust principal and any accumulated and undistributed_income is to be distributed to the then-living lineal_descendants of son and daughter-in-law per stirpes trust contributions of additional property from the settlor or any other person in date grandparent also contributed amount to trust grandparent is daughter-in- law’s father established the share to which grandparent is the donor is known as sub-trust and grandparent 2’s share is known as sub-trust united_states gift and generation-skipping_transfer_tax return for year in early year during a personal divorce son became aware of the issues regarding the gst tax and the need to make allocations to trust as a result grandparent filed her form_709 and made a late allocation of her gst_exemption to her respective trust share sub-trust on date grandparent filed his form_709 and made a late allocation of his gst_exemption to his respective trust share sub-trust on date neither grandparent nor grandparent filed a federal gift_tax_return form_709 because trust then had multiple transferors separate trust shares were the trust instrument was prepared by law firm the attorney who prepared the trust instrument signed an affidavit stating that she had no record of providing advice to grandparent or grandparent regarding the proper allocation of the gst_exemption to contributions to trust from year until the present accounting firm has been the accountant for in year both grandparent and grandparent had sufficient gst_exemption trust accountant represents that distributions were made during year through year to son daughter-in-law and grandson in year distributions were made to son and daughter-in-law no distributions were made to grandson in year accountant also represents that no gst tax has ever been paid available to allocate sufficient gst_exemption to trust in order for trust to have an inclusion_ratio of zero the only allocation of gst_exemption by either grandparent or grandparent has been the year late allocations discussed above law and analysis sec_2601 of the internal_revenue_service imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect for the tax years at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under ' a once made shall be irrevocable sec_2654 provides that for purposes of chapter the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 under ' a the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the aapplicable fraction the applicable_fraction as defined in ' a is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore grandparent is granted an extension of time of days from the date of this letter to make an allocation of her available gst_exemption with respect to her transfer to sub-trust in year the allocation will be effective as of the respective date of the transfer to sub-trust and the inclusion_ratio of sub-trust will be determined based on the value of the transfers to sub-trust as determined for federal gift_tax purposes and the amount of exemption allocated to sub-trust this allocation should be made on a supplemental form_709 and filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the supplemental form_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures cc copy for sec_6110 purposes copy of this letter
